Citation Nr: 0523929	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  04-05 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of an injury to the right little finger with ulnar 
neuropathy, currently evaluated at 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. J. Hammon, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to June 
1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 decision by the RO, which 
assigned a 10 percent disability rating.  



FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.  

2.  The service-connected residuals of an injury to the right 
little finger with ulnar neuropathy is not shown to be 
productive of more than mild overall disablement; findings 
consistent with amputation of that digit are not 
demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected residuals of the injury to 
the right little finger with ulnar neuropathy have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.20, 4.27, 4.71a including Diagnostic Codes 
5156 and 5230, 4.124a including Diagnostic Code 8516 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in September 2002.  
In that letter the RO erroneously advised the veteran of the 
type of evidence he would need to support a claim for service 
connection instead of that needed to support a claim for an 
increased rating.  

However, the Board finds that this error was harmless because 
in a subsequent evidence development letter dated July 2003, 
and the Statement of the Case in January 2004, the RO 
properly advised the veteran of the evidence needed to 
support his claim for an increased rating.  

Furthermore, the Board notes that the RO properly advised the 
veteran of his and VA's responsibilities under VCAA, to 
include what evidence he should provide and what evidence VA 
should provide.  The veteran was also advised to identify any 
additional evidence that he believes may be relevant to his 
claim and what VA would do to assist him in the development 
of his claim.  

The Board notes that the evidence identified by the veteran 
in support of his claim is in the record including his most 
current medical records from VA.  

Accordingly, the Board finds that all obtainable evidence 
identified by the veteran has been obtained and associated 
with the claims folder and that he has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim. 38 
U.S.C.A. §§ 5103 and 5103A (West 2002).  


II.  Entitlement to an Increased Evaluation for Residuals of 
a Right Little Finger Injury with Ulnar Neuropathy

The veteran is seeking an increased rating for the residuals 
of a right little finger injury currently evaluated as 10 
percent disabling.  He asserts that the degree of impairment 
is more severe than is contemplated by the 10 percent rating 
currently assigned under Diagnostic Codes (DC) 8516.  

Specifically, the veteran claims that the pain and numbness 
have increased to the point where he is now limited in the 
amount of time he can drive and write.  In support of that 
assertion, he points to the records from VA that indicate his 
pain medication was increased.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

As noted, the veteran's right little finger disorder is 
currently evaluated under the criteria of DC 8516 which 
pertain to paralysis of the ulnar nerve.  The record also 
reflects that the veteran's right hand is his major 
extremity.  

For the major and minor side, an evaluation of 10 percent 
disabling is available under DC 8516 for mild incomplete 
paralysis of the ulnar nerve.  

For the major side, a 30 percent rating is available for 
moderate incomplete paralysis of the ulnar nerve.  A higher 
evaluation of 40 percent disabling is available for severe 
incomplete paralysis of the ulnar nerve.  

An evaluation of 60 percent disabling is available for 
complete paralysis of the ulnar nerve described as a 
"griffin claw" deformity due to flexor contraction of the 
ring and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of ring and little fingers; inability to spread the 
fingers (or reverse); inability to adduct the thumb; and 
weakened flexion of the wrist.  See 38 C.F.R. § 4.124a, DC 
8516.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy from disuse.  38 
C.F.R. § 4.45.  

As explained in the December 2002 rating decision, the RO 
assigned a 10 percent rating under DC 8516 based on medical 
evidence showing mild incomplete paralysis of the right 
little finger.  

Having reviewed the complete record, the Board finds that the 
evidence is against the assignment of a rating higher than 10 
percent for the service-connected right little finger 
disability.  In reaching this conclusion, the Board finds the 
most probative evidence of record to be the report of the VA 
examination conducted in October 2002.  

During that examination, the veteran stated that, after his 
injury healed in 1971, he had minimal problems with his right 
little finger for the rest of his active service.  He 
described his right little finger as having "fairly decent 
motion" and that he had no pain or other discomfort.  

According to the veteran, he noticed a progressive onset of 
difficulty with his right little finger during his employment 
with the post office where his duties included carrying heavy 
bags.  

Specifically, the veteran noticed pain at the site of the 
wound and difficulty in abducting and adducting his right 
little finger.  However, he admits that he did not seek 
treatment for it until recently when he had X-ray studies 
taken and an EMG was done.  

The VA examiner noted that an X-ray study of the right hand 
was completely negative for arthritis or other abnormalities.  
The EMG, however, revealed a very obvious and definite ulnar 
neuropathy involving the affected fifth finger.  

On examination of the right fifth finger, the examiner found 
that flexion of the phalangeal metacarpal joint was limited 
to 50 degrees, and that there was some loss of abduction and 
adduction.  However, there was no sensory loss or tenderness 
of the scar.  

Additionally, there were no specific findings made as to 
weakness, instability, fatigue, lack of endurance or 
incoordination.  Finally, there was no evidence of functional 
impairment as to the veteran's activities of daily living or 
his job.  

The examiner attributed the veteran's current complaints of 
pain, discomfort and somewhat limited motion to right ulnar 
neuropathy.  

The VA records indicate that the veteran sought treatment in 
April and May of 2003, requesting an increase/change in his 
pain medication.  The record indicates his pain medication 
was changed from  Neurontin to Gabapentin.  

In light of the aforementioned evidence, the Board concludes 
that the criteria for an increased rating under DC 8516 have 
not been met because the VA examination and clinical records 
have shown no evidence of little finger findings that would 
equate with moderate or severe incomplete paralysis of the 
nerve.  

Although the veteran reports increasing pain and discomfort 
and some decreased motion in his right little finger, the 
Board finds that this symptomatology is already contemplated 
by the 10 percent currently assigned under DC 8516, 8616 and 
8716.  See 38 C.F.R. § 4.124a.  

Further, the Board notes that the October 2002 VA examination 
revealed no evidence of functional impairment that would 
warrant the assignment of a higher rating.  Clinical findings 
that would be consistent with amputation of the little finger 
are not shown.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.  

Specifically, there was no sensory loss, tenderness of the 
scar or specific findings of weakness, instability, fatigue, 
lack of endurance or incoordination.  Finally, other than the 
veteran's assertion that he is limited in the amount of time 
he can drive or write before developing numbness and/or pain, 
there was no objective medical evidence of functional 
impairment reflective of more than mild overall disablement.   

Accordingly, a rating higher than 10 percent is not for 
application in this case.  



ORDER

An increased rating for the service-connected residuals of an 
injury to the right little finger with ulnar neuropathy is 
denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


